NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           19-NOV-2021
                                           07:53 AM
                                           Dkt. 71 OAWST
                     NO. CAAP-XX-XXXXXXX
           (Consolidated with No. CAAP-XX-XXXXXXX)


             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI#I


                        CAAP-XX-XXXXXXX
      ASSOCIATION OF APARTMENT OWNERS OF WAILEA ELUA,
         an unincorporated condominium association,
                     Plaintiff-Appellant,
                               v.
     WAILEA COMMUNITY ASSOCIATION, a Hawai#i non-profit
      corporation; FRANK PIKRONE, Defendants-Appellees
                              and
   JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
       DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; and
           DOE GOVERNMENTAL UNITS 1-50, Defendants

    APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                  (CIVIL NO. 2CC171000374)

                               and

                        CAAP-XX-XXXXXXX
       ASSOCIATION OF APARTMENT OWNERS OF WAILEA ELUA,
          an unincorporated condominium association,
                      Plaintiff-Appellee,
                               v.
     WAILEA COMMUNITY ASSOCIATION, a Hawai#i non-profit
      corporation; FRANK PIKRONE, Defendants-Appellants
                              and
   JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
        DOE CORPORATIONS 1-50; DOE ENTITIES 1-50, and
            DOE GOVERNMENTAL UNITS 1-50, Defendants

    APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                  (CIVIL NO. 2CC171000374)
                                 ORDER
      (By:     Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

             Upon consideration of the Stipulation for Dismissal of
Appeal and Order, filed November 16, 2021 (JIMS dkt. 65), by
Plaintiff-Appellant/Appellee Association of Apartment Owners of
Wailea Elua, and the Stipulation for Dismissal of Appeal and
Order filed November 16, 2021 (JIMS dkt. 67), by Defendants-
Appellees/Appellants Wailea Community Association and Frank
Pikrone, the papers in support, and the record, it appears that
(1) the appeals have been docketed; (2) the parties stipulate to
dismiss both appeals with prejudice and bear their own attorneys'
fees and costs; (3) the stipulations are dated and signed by
counsel for all parties appearing in both appeals; and (4) the
dismissals are authorized by Rule 42(b) of the Hawai#i Rules of
Appellate Procedure.
             Therefore, IT IS HEREBY ORDERED that the stipulations
to dismiss the appeals are approved and the appeals are dismissed
with prejudice.    The parties shall bear their own attorneys' fees
and costs.
      DATED:     Honolulu, Hawai#i, November 19, 2021.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge




                                   2